Citation Nr: 1700739	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 11-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the bilateral wrists.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to an initial compensable rating for plantar fasciitis.

4. Entitlement to an increased rating in excess of 10 percent disabling from December 21, 2010 or in excess of 30 percent from September 13, 2012 for sinusitis. 

5. Entitlement to an initial compensable rating for allergic rhinitis.

6. Entitlement to an increased rating in excess of 10 percent disabling for pseudofolliculitis barbae.

7. Whether new and material evidence has been received to reopen service connection for left ear hearing loss. 
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2016, the Veteran testified before a Veterans Law Judge who is not the signatory below. However, due to technical difficulties, the hearing was not recorded. In July 2016, the Veteran testified before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal concerning the Veteran's bilateral wrist disability is more accurately stated as listed on the title page of this decision. When a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In this regard, while the claim has previously been specific to service connection for carpal tunnel, the Veteran has described general symptoms of wrist pain. Therefore, the Board has recharacterized the issue on appeal as listed on the title page.

The issues of service connection for left ear hearing loss, as well as increased ratings for plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The electronic record indicates that the AOJ is taking action on the issue of service connection for asthma and degenerative joint disease of the spine, as well as an increased rating for degenerative joint disease of the bilateral knees. Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board which will undertake appellate review of the RO's actions. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

As to the issue of an increased rating for pseudofolliculitis barbae, the United States Court of Appeals for Veterans Claims (CAVC or "Court") issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. VA has appealed the Court's decision to the United States Court of Appeals for the Federal Circuit. 

Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As this appeal contains a claim for an increased rating in excess of 10 percent for pseudofolliculitis barbae that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on this matter in accordance with the CAVC's stay. Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.


FINDINGS OF FACT

1. The Veteran has a current diagnosis for degenerative joint disease of the bilateral wrists.

2. The Veteran's degenerative joint disease of the bilateral wrists manifested in service.

3. The Veteran's sinusitis presents with more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

4. The Veteran's rhinitis does not present with polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection degenerative joint disease of the bilateral wrists have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.310 (2016).

2. The criteria for a rating of 30 percent, but no higher, for chronic sinusitis from December 21, 2010 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.97, Diagnostic Codes 6510-6514 (2016).

3. The criteria for a compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2016).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2008 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in June 2009, February 2011, October 2012, and March 2015. The VA examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Degenerative Joint Disease of the Bilateral Wrists

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

In October 2008, service medical providers diagnosed the Veteran with osteoarthritis of the wrists. The examiners also discussed the Veteran's current wrist pain, tingling and numbness, and hand stiffness. In addition, the Veteran underwent an MRI of his hands and wrists in October 2008. The results of the MRI show the Veteran had early bilateral osteoarthritis in both hands. 

The Veteran's disability manifested in service. An October 2008 service treatment record acknowledges the Veteran's 5 year history of wrist pain, and that the Veteran was given a special "mouse" and keyboard to alleviate his wrist pain. 

The Veteran's current degenerative joint disease of the wrists is etiologically connected to his service. The Veteran noted no pain in his wrists in service treatment records until October 2008, where he approximates his wrist pain began 5 years prior. The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. When the evidence shows a chronic disease in service, the disease shall be presumed to have been incurred in service.

While the June 2009 examiner opined that the Veteran was not entitled to compensation for a wrist disability based on lack of a diagnosis for carpal tunnel syndrome, the VA examiner's view was limited to a specific diagnosis, and the  opinion is not dispositive.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise in showing that service connection for degenerative joint disease of the bilateral wrists has been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating for Service-Connected Ethmoid Sinusitis and Allergic Rhinitis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings.

The Veteran's service-connected sinusitis has been rated under Diagnostic Code 6511 (sinusitis, ethmoid, chronic). Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514. This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis. 
Sinusitis is rated zero percent when detected by x-ray only. A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. An incapacitating episode means one that requires bed rest and treatment by a physician. 38 C.F.R. 
§ 4.97, Diagnostic Code 6511 (2016). 

The Veteran is entitled to an evaluation of 30 percent for the period beginning December 21, 2010 for his service-connected sinusitis. In the Veteran's February 2011 VA examination, his incapacitating sinus episodes were noted to occur approximately 100 times a year, with each episode lasting with varying severity for 2 weeks. These episodes are generally accompanied by headaches, interference with breathing through the nose, pain, and crusting. The Veteran also notes that these episodes require antibiotic treatment. Although the Veteran's incapacitating episodes do not require prolonged antibiotic treatment, the frequency with which they occur is not fully contemplated by the 10 percent disability rating. Therefore, in consideration of all the Veteran's symptoms, the Board finds that the symptomatology associated with the Veteran's sinusitis more closely approximates the criteria for a 30 percent disability rating.

A higher evaluation of 50 percent is not warranted as the evidence does not show the Veteran has had radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

As to rhinitis, the disorder is rated under Code 6522. A 10 percent rating is warranted when there are no polyps but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. A 30 percent rating is warranted when there are nasal polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016). In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The Veteran was afforded an in-person VA examination in March 2015. During this examination, the VA examiner noted that there was neither greater than 50 percent obstruction of the nasal passage on both sides, nor complete obstruction of the nasal passage on either side due to rhinitis. The VA examiner also noted there was neither permanent hypertrophy of the nasal turbinates, no nasal polyps, nor any granulomatous conditions. The claim for an increased rating will therefore be denied. 

The March 2015 VA examiner provided an opinion that weighs against the Veteran's claim. The opinion provided by the VA examiner is considered competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111(2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for ethmoid sinusitis, hemorrhoids, recurrent bilateral tinnitus, degenerative arthritis of the knees, pseudofolliculitis barbae, degenerative joint disease of the left little finger, bilateral plantar fasciitis, and allergic rhinitis.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's sinusitis and rhinitis disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for diseases of the nose and throat based on incapacitation, accompanying symptoms, as well as the severity of treatment. See 38 C.F.R. § 4.97. In this regard, the Veteran's sinusitis and rhinitis disabilities are manifested by symptoms nasal obstruction, headaches, purulent discharge, and crusting. See 38 C.F.R. § 4.97, Diagnostic Codes 6511, 6522. The Veteran has reported functional impairments such as required bed rest and treatment with antibiotics; however, such impairment is considered as part of the schedular rating criteria. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disabilities on appeal.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, and in the absence of exceptional factors associated with the Veteran's service-connected disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008). 

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). As the Veteran is currently employed, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


New and Material Evidence for Service Connection for Left Ear Hearing Loss

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156 (a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id.at 118. Evidence submitted to reopen a claim is presumed true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id.at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The RO denied the Veteran's claim for service connection for left ear hearing loss in August 2009, citing that the evidence did not show that the Veteran's left ear hearing loss manifested during service or to a compensable degree within one year of his release from active duty. The Veteran did not file a Notice of Disagreement until December 2010; therefore, the August 2009 rating decision became final. 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103. In December 2011, the RO determined that the Veteran had not submitted new and material evidence and denied reopening the claim.
However, Tricare treatment records associated with the claims file after the RO's August 2009 rating decision show the Veteran complained on several occasions in service of an inability to hear out of his left ear. The evidence is new because these records had not yet been received by the RO in adjudicating the Veteran's initial claim for service connection for left ear hearing loss. The evidence is material because it relates to unestablished facts that are necessary to substantiate the claims. The recently-submitted evidence tends to suggest that the Veteran's left ear hearing loss manifested in service. 

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
 § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the August 2009 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for left ear hearing loss.


ORDER

Service connection for degenerative joint disease of the wrists is granted. 

A rating of 30 percent, but no higher, for chronic sinusitis from December 21, 2010 is granted.

An initial compensable rating for allergic rhinitis is denied.

New and material evidence having been received, the appeal to reopen the claim of service connection for left ear hearing loss is granted.




REMAND

Further development is necessary to adjudicate the Veteran's claims of service connection for left ear hearing loss and entitlement to an initial compensable rating for plantar fasciitis. The RO denied service connection for left ear hearing loss, citing lack of a diagnosis in service or within one year of separation from service. However, Tricare post-service treatment records show that the Veteran complained of left ear hearing loss on several occasions during service. Additionally, the RO denied an initial compensable rating for bilateral plantar fasciitis based on a February 2011 VA examination determining that the severity of the Veteran's bilateral plantar fasciitis did not rise to the level necessary to be compensable. However, the Veteran contends that the symptoms associated with his bilateral plantar fasciitis have worsened.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the above directives, schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's plantar fasciitis disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

The examiner should identify and describe all symptoms related to the Veteran's service-connected plantar fasciitis. 

The examiner should render an opinion as to whether the Veteran's bilateral plantar fasciitis is mild, moderate, severe or pronounced. 

The examiner must indicate whether the Veteran's bilateral plantar fasciitis is manifested by objective evidence of marked deformity (pronation, abduction, etc.); whether pain on manipulation and use is accentuated; whether there is an indication of swelling on use; and whether there are characteristic callosities. The examiner must also address whether the service-connected bilateral plantar fasciitis results in marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendons on manipulation. He or she should comment as to whether the bilateral plantar fasciitis is not improved by orthopedic shoes or appliances. 

In addition, the examiner should comment as to whether the Veteran's bilateral plantar fasciitis results in marked interference with employment (i.e., beyond that contemplated in the assigned rating). 

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report. In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The February 2011 VA examination.

*The October 2012 private treatment records noting weakness in the Veteran's right foot.

*The March 2015 VA examination of the Veteran's current foot condition.

*The July 2016 hearing record where the Veteran noted sharp pain in his feet and legs, as well as his use of orthotics. 

4. In addition, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left ear hearing loss disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. The VA examiner is advised that in-service exposure to acoustic trauma (loud noise exposure) has been recognized. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

Specifically, the results of the audiological examination should state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; should provide the puretone threshold average; and should also state the results of the word recognition test, in percentages, using the Maryland CNC test. The VA examiner, in addition to dictating objective test results, should fully describe the functional effects caused by the Veteran's left ear hearing loss. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

Based upon a review of the relevant evidence, the physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's left ear hearing loss exist prior to service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Veteran's left ear hearing loss existed prior to service, was the left ear hearing loss aggravated (i.e., permanently worsened) by service?

c. If the Veteran's left ear hearing loss did not exist prior to active service, the VA examiner should opine as to whether the left ear hearing loss had its onset during or is otherwise related to his active service. 

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The May 1999 service treatment records noting the Veteran had difficulty equalizing his ears. 

*The June 1999 service treatment records where the Veteran complains of ear pain and decreased hearing.

*The June 2009 VA audiological examination.

*The July 2001 service treatment records noting that the Veteran could not hear out of his left ear and "left ear fullness." 

*The July 2016 hearing transcript where the Veteran noted several incidents of noise exposure.

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


